Title: To Thomas Jefferson from James Monroe, 25 April 1802
From: Monroe, James
To: Jefferson, Thomas


            Dear Sir
              Richmond april 25. 1802
            I returned on friday from Albemarle without having accomplished the object of my trip by the sale of my land above Charlottesville. In my absence an alarm took place at Norfolk relative to the negroes, wh. was felt here, but which seems to have little foundation for it. Such is the state of things that it is hasardous for me, in regard to the publick opinion, to be absent from this place at any time. I shall send you the document referrd to in my last respecting the acct. of Houdon, which may perhaps supercede a reference to that you have in Albemarle. You will be so kind as return this, it being the original filed in the council chamber. I heard with concern on my return that a bill before Congress proposes a postpon’ment of the meeting of the court of appeals, to some later period than the existing law provides for. I fear that such a measure wod. produce a bad effect. I am persuaded it wod. inspire a doubt among the people of the propriety of the late repeal, since it might be construed into a disinclination in the authors of it, to meet the court on that subject. Any measure which admitted such an inference wod. give new character & tone to the federalists, & put the republicans on the defensive. If the repeal was right we shod. not shrink from the discussion in any course which the constitution authorises, or take any step which argues a distrust of what is done or apprehension of the consequences. A postponment by law of the meeting of the court is also liable to other objections. It may be considered as an unconstitutional oppression of the Judiciary by the legislature, adopted to carry a preceding measure which was also unconstitutional. Suppose the Judges were to meet according to the former law notwithstanding the postpon’ment, and make a solemn protestation against the repeal, and this postponment, denouncing the whole proceeding as unconstitutional and the motive as impure. It might be said and truly that they had no right to meet by the law; yet as they wod. claim to meet under the constitution to remonstrate against the law as having violated the constitution, it is probable that that objection wod. not be attended to. If they attack the law, I mean the act of repeal, and are resolved to avail themselves of the occasion it furnishes, to measure their strength with the other departments of govt., I am of opinion that this postpon’ment wod. give new colouring to their pretentions, new spirits to their party, and a better prospect of success. It will perhaps not be possible to avoid the collision and the crisis growing out of it. A measure of the kind referr’d to invites it. The best way to prevent one is to take a bold attitude and apparently invite it. The court has a right to take its part, and ought not to be deprived of any pre’existing means. I am not apprehensive of any danger from such a collision, & am inclined to think the stronger the ground taken by the court especially if it looks towards anarchy, the better the effect will be with the publick. The people will then have a simple, tho’ important question before them. They will have to decide whether they will support the court, or in other words embark again under the auspices of the federal party; or cling to an admn. in two of the departments of govt. which lessens their burdens & cherishes their liberty. It is even probable that such a collision may produce in many respects a beneficial effect. The mild republican course of yr. admn. has tended to put at repose the republicans & relieve from further apprehention the federalists. In such a state of things the former have little motive for exertion. Having overthrown their adversaries they think it beneath their character to pursue them further. Many from the habit of activity they had acquired, from independance of spirit, rivalry or other cause, begin to seperate from each other & even criticise the measures of reform that are proposed. But shod. the federalists rally under the judiciary, and threaten any thing serious, it is presumeable that the republicans will revive from their lethargy and resume their former tone. These ideas having occurr’d to me on this subject & I have thought proper to submit them to yr. consideration.
            I am sincerely your friend & servt
            Jas. Monroe
          